DETAILED ACTION
This office action is responsive to Amendment filed on 4/29/2022 and Examiner’s Amendment entered on May 20, 2022, in this application Jain et al., U.S. Patent Application No. 16/053,563 (Filed August 2, 2018) (“Jain”).  Claims 1 – 21 were pending.  Claims 1, 11, and 21 are amended.  Claims 1 – 20 are allowed.

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312.  To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an email from Applicant’s representative Mr. Robert C. Okonowski, Registration No. 74,448 on May 20, 2022, to place the case in condition for allowance.
The application has been amended as follows:   Please replace the entire claim set as indicated below.
Listing of Claims
1. 	(Currently Amended) A method for managing releases of global services in a controlled manner, the method comprising:		
deploying, in a computing environment, a second release of a global service in a disabled state at a second time instance, the computing environment having a first release of the global service deployed at a first time instance and enabled at the second time instance, each of the first release of the global service and the second release of the global service executing in the computing environment and polling a manager service for one of an enable or disable command responsive to deployment, wherein requests for the computing environment are routed to the first release of the global service responsive to the first release of the global service being enabled;
maintaining, by the manager service, in one or more data structures, states of the first release of the global service and the second release of the global service;
updating, by the manager service, in the one or more data structures, a first state of the first release to a disabled state and a second state of the second release to an enabled state; 
receiving, by the manager service, a first poll to determine the first state from the first release of the global service while the first release is executing and enabled;
sending, by the manager service, to the first release of the global service responsive to receiving the first poll, a first disable command based on the first state in the one or more data structures, the first disable command to disable the first release of the global service while maintaining execution of the first release in the computing environment; 
receiving, by the manager service, a second poll to determine the second state from the second release of the global service while the second release is executing and disabled;
sending, by the manager service, to the second release of the global service responsive to receiving the second poll, a first enable command based on the second state in the one or more data structures, the first enable command to enable the second release of the global service in the computing environment 

updating, by the manager service responsive to the second release having one or more issues and is to be disabled, in the one or more data structures, the first state of the first release to an enabled state and the second state of the second release to a disabled state; 
receiving, by the manager service, a third poll to determine the first state from the first release of the global service while the first release is executing and disabled; 
sending, by the manager service, to the first release of the global service responsive to receiving the third poll, a second enable command based on the first state in the one or more data structures, the second enable command to enable the first release of the global service; 
receiving, by the manager service, a fourth poll to determine the second state from the second release of the global service while the second release is executing and enabled; and
sending, by the manager service, to the second release of the global service responsive to receiving the fourth poll, a second disable command based on the second state in the one or more data structures, the second disable command to disable the second release of the global service in the computing environment 
2.	(Original) The method of claim 1, wherein the computing environment comprises a cloud based computing environment. 
3.	(Original) The method of claim 1, wherein the second release of the global service comprises one of maintenance fixes or enhancements to the first release of the global service.
4.	(Original) The method of claim 1, wherein one of the first release of the global service and the second release of the global service is not configured to receive any application programming interface (API) calls other than from the manager service. 
5.	(Original) The method of claim 1, further comprises registering, by one of the first release of the global service or the second release of the global service, with the manager service.
6.	(Previously Presented) The method of claim 5, wherein the first release of the global service and the second release of the global service poll the manager service to determine the first and second states responsive to registering with the manager service. 
7.	(Previously Presented) The method of claim 1,  wherein disabling use of the second release further comprises maintaining the disabled second release of the global service executing and idle in the computing environment such that the disabled second release polls the manager service while being disabled.
8.	(Original) The method of claim 7, wherein one or more non-global services executing in the computing environment continue to process user requests received when the first release of the global service was enabled. 
9.	(Previously Presented) The method of claim 1, wherein determining that the second release of the global service has one or more issues and is to be disabled further comprises determining that the global service is to be rolled back to the first release of the global service from the second release of the global service. 
10.	(Previously Presented) The method of claim 1, wherein the manager service updates the first state in the one or more data structures to disable the first release of the global service responsive updating the second state in the one or more data structures to enable the second release of the global service.
11.	(Currently Amended) A system for managing releases of global services in a controlled manner, the system comprising:	
one or more processors configured to establish a computing environment, the computing environment comprising a first release of a global service and a second release of the global service, wherein the first release is deployed at a first time instance and the second release is deployed at a second time instance, each of the first release of the global service and the second release of the global service executing in the computing environment and polling a manager service for one of an enable or disable command responsive to deployment, wherein requests for the computing environment are routed to the first release of the global service responsive to the first release of the global service being enabled;
wherein the first release of the global service is enabled at the second time instance and the second release of the global service is disabled at the second time instance; and
the manager service executable in the computing environment and configured to: 
	maintain, in one or more data structures, states of the first release of the global service and the second release of the global service;
	update, in the one or more data structures, subsequent to the second time instance, a first state of the first release to a disabled state and a second state of the second release to an enabled state;
 	receive a first poll to determine the first state from the first release of the global service while the first release is executing and enabled;
 	send, to the first release of the global service responsive to receiving the first poll, a first disable command based on the first state in the one or more data structures, the disable command to disable the first release of the global service while maintaining execution of the first release in the computing environment; 
	receive a second poll to determine the second state from the second release of the global service while the second release is executing and disabled; 
 	send, to the second release of the global service responsive to receiving the second poll, a first enable command based on the second [[sate]]state in the one or more data structures, the first enable command to enable the second release of the global service in the computing environment ;
	update, in the one or more data structures responsive to the second release having one or more issues and is to be disabled, the first state of the first release to an enabled state and the second state of the second release to a disabled state; 
 	receive a third poll to determine the first state from the first release of the global service while the first release is executing and disabled; 
 	send, to the first release of the global service responsive to receiving the third poll, a second enable command based on the first state in the one or more data structures, the second enable command to enable the first release of the global service; 
 	receive a fourth poll to determine the second state from the second release of the global service while the second release is executing and enabled; and
 	send, to the second release of the global service responsive to receiving the fourth poll, a second disable command based on the second state in the one or more data structures, the second disable command to disable the second release of the global service in the computing environment.
 	
12.	(Original) The system of claim 11, wherein the computing environment comprises a cloud based computing environment. 
13.	(Original) The system of claim 11, wherein the second release of the global service comprises one of maintenance fixes or enhancements to the first release of the global service.
14.	(Original) The system of claim 11, wherein one of the first release of the global service and the second release of the global service is not configured to receive any application programming interface (API) calls other than from the manager service. 
15.	(Original) The system of claim 11, wherein one of the first release of the global service or the second release of the global service is further configured to register with the manager service.
16.	(Previously Presented) The system of claim 15, wherein the first release of the global service and the second release of the global service are configured to poll the manager service to determine the first and second states responsive to registering with the manager service. 
17.	(Previously Presented) The system of claim 11, wherein the disabled second release of the global service is maintained executing and idle in the computing environment such that the disabled second release of the global service polls the manager service while being disabled. 
18.	(Original) The system of claim 17, wherein one or more non-global services are configured in the computing environment to continue to process user requests received when the first release of the global service was enabled. 
19.	(Original) The system of claim 11, wherein the manager service is further configured to rollback the global service to the first release from the second release. 
20.	(Previously Presented) The system of claim 11, wherein the manager service is further configured to update the first state in the one or more data structures to disable the first release of the global service responsive to updating the second state in the one or more data structures to enable the second release of the global service.

21.	(Currently Amended)  A non-transitory computer readable medium storing instructions that, when executed by one or more processors, cause the one or more processors to 
deploy, in a computing environment, a second release of a global service in a disabled state at a second time instance, the computing environment having a first release of the global service deployed at a first time instance and enabled at the second time instance, each of the first release of the global service and the second release of the global service executing in the computing environment and polling a manager service for one of an enable or disable command responsive to deployment, wherein requests for the computing environment are routed to the first release of the global service responsive to the first release of the global service being enabled;
maintain, by the manager service, in one or more data structures, states of the first release of the global service and the second release of the global service;
update, by the manager service, in the one or more data structures, a first state of the first release to a disabled state and a second state of the second release to an enabled state; 
receive, by the manager service, a first poll to determine the first state from the first release of the global service while the first release is executing and enabled;
send, by the manager service, to the first release of the global service responsive to receiving the first poll, a first disable command based on the first state in the one or more data structures, the first disable command to disable the first release of the global service while maintaining execution of the first release in the computing environment; 
receive, by the manager service, a second poll to determine the second state from the second release of the global service while the second release is executing and disabled; [[and]]
send, by the manager service, to the second release of the global service responsive to receiving the second poll, a first enable command based on the second state in the one or more data structures, the first enable command to enable the second release of the global service in the computing environment ;
update, by the manager service, in the one or more data structures responsive to the second release having one or more issues and is to be disabled, the first state of the first release to an enabled state and the second state of the second release to a disabled state; 
receive, by the manager service, a third poll to determine the first state from the first release of the global service while the first release is executing and disabled; 
send, by the manager service, to the first release of the global service responsive to receiving the third poll, a second enable command based on the first state in the one or more data structures, the second enable command to enable the first release of the global service; 
receive, by the manager service, a fourth poll to determine the second state from the second release of the global service while the second release is executing and enabled; and
send, by the manager service, to the second release of the global service responsive to receiving the fourth poll, a second disable command based on the second state in the one or more data structures, the second disable command to disable the second release of the global service in the computing environment. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THEODORE E HEBERT whose telephone number is (571)270-1409.  The examiner can normally be reached on Monday to Friday 9:00 a.m. to 6:00 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lewis Bullock can be reached on 571-272-3759.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/T.H./										May 20, 2022
Examiner, Art Unit 2199

/LEWIS A BULLOCK  JR/Supervisory Patent Examiner, Art Unit 2199